Citation Nr: 9919685	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-35 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 50 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.  This matter came to the Board of Veterans' 
Appeals (Board) from a January 1993 RO decision that 
implemented an RO hearing officer's decision which granting 
service connection for PTSD, and assigned a 30 percent rating 
for the disability.  The veteran appealed for a higher 
rating.  In an April 1994 decision, the RO increased the 
evaluation for PTSD to 50 percent.  The veteran continued to 
appeal for a higher rating.  In September 1996, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in June 
1999.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than 
considerable social and industrial impairment.  

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1967 to January 1971, including service in Vietnam.  
The service medical records are negative for a psychiatric 
disorder.  

Employment documents from 1991 refer to the veteran's 
deteriorating work performance and eventual May 1991 
discharge from his position as a physical fitness instructor.  

There are no post-service medical records of a psychiatric 
disorder until 1991.  The veteran was seen at a VA mental 
health clinic in August 1991 with complaints of depression, 
nightmares, and other symptoms.  He reported he had worked 
for 7 1/2 years as a physical fitness instructor at a community 
center until recently being terminated due to inadequate 
performance.  He was diagnosed as having questionable PTSD 
with depression.  

In September 1991, the veteran filed a claim for service 
connection for PTSD.

Subsequent VA medical records from 1991 and 1992 note 
diagnostic assessments such as a dysthymic personality, 
adjustment disorder, and depressed mood.  A May 1992 
psychological assessment notes the veteran reported having a 
bachelor's degree in anthropology and a master's degree in 
exercise physiology.  He reported an employment history which 
included working 7 1/2 years as a fitness instructor, and he 
was currently working as a disabled veterans outreach program 
specialist.  Diagnoses were PTSD, dysthymia, and anxiety 
disorder.  His global assessment of functioning (GAF) score 
was 65.  

During a July 1992 RO hearing, on the issue of service 
connection for PTSD, the veteran testified regarding 
stressful events during his tour in Vietnam.  He stated that 
he was closed off and unsuccessful in interpersonal 
relationships.  He related that he was fired from a past job 
due to his angry attitude.  

On VA examination in November 1992, the veteran indicated 
that he was satisfied, to a degree, with his current job as a 
veteran's representative.  He reported he was single and 
lived with another person.  It was noted that the veteran was 
amicable, cooperative, and intelligent on mental status 
examination.  The veteran reported that he had severe 
anxiety, depression, and a limited social life.  He said he 
was hypervigilant and that his level of irritability could 
reach the point of rage.  The examiner indicated that he had 
no symptoms of psychotic thought processes and that his 
sensorium was clear.  The diagnoses were PTSD, chronic, 
delayed, severe; dysthymia, chronic; and generalized anxiety 
disorder, with episodes of rage.  

In a December 1992 decision, the RO hearing officer granted 
service connection for PTSD.  

In January 1993, the RO assigned a 30 percent evaluation for 
the veteran's service-connected PTSD.  

A February 1994 statement from a Vet Center notes the veteran 
had received individual and group outpatient therapy for PTSD 
since 1992.

A February 1994 employment record notes the veteran worked as 
a veterans outreach counselor for a state department of 
employment and training.  It was noted he was given an 
informal verbal warning from his superiors for excessive 
tardiness at work (which he claimed was due to public 
transportation problems).  

During a March 1994 RO hearing, the veteran recounted his 
PTSD symptoms.  He stated that, although he had a master's 
degree in physical education, he remained chronically 
underemployed due to PTSD.  He related that he never married 
because he could not maintain a long-term relationship.  He 
testified that angry feelings he had towards his supervisors 
were similar to those he had towards company commanders 
during the war.  He indicated that he did not miss time from 
work due to PTSD but he was often late.  He stated he was 
under the care of a psychiatrist for medication management.  
He also indicated that he participated in individual and 
group therapy on a regular basis.  

In an April 1994 decision, the RO increased the evaluation to 
50 percent for the veteran's service connected PTSD.  

An October 1995 employment record reveals that the veteran 
was reprimanded for displaying a large knife during a staff 
meeting; he reportedly did so in jest after a remark was made 
to him, but possession of the knife at work was against the 
employer's rules.  Other employment records refer to 
supervisory concerns of other inappropriate actions taken by 
the veteran.  

Several statements submitted from William G. Healey, M.Ed., a 
Vet Center readjustment counselor, document the veteran's 
attendance at individual and group therapy sessions from 1992 
to 1997.  In a June 1997 letter, Mr. Healey stated that the 
veteran had been a Vet Center client since May 1992 for the 
treatment of PTSD.  He indicated that he was seen twice a 
month for individual counseling.  Mr. Healey noted that 
despite the veteran's ability to maintain his current 
employment, his symptomatology required ongoing counseling, 
medication, and reasonable accommodation at work.  He stated 
that the veteran worked very hard to maintain his current 
level of functioning.  

On VA examination in October 1998, the veteran reported that 
he worked full-time as an outreach counselor, had two 
advanced degrees, and was recently married (a marriage 
certificate shows he was married in May 1997).  He stated 
that he had discontinued counseling when his therapist 
retired in 1997 but was in the process of renewing contact 
with the Vet Center.  It was noted he was not currently 
taking psychotropic medication.  He related that he and his 
wife were in monthly couples counseling.  He indicated that 
he lost time from work only due to attendance at therapy.  He 
reported that he was reprimanded on several occasions at work 
for using foul language and brandishing a large knife.  He 
blamed such events on irritability and hypervigilance due to 
trauma in Vietnam.  He noted that he had problems at a 
previous job as a personal trainer due to his startle 
reactions and profanity, but he was not sure whether he had 
been laid off from that job because of his behavior or 
because of financial concerns.  On examination, it was noted 
that he was compliant and courteous but clearly tightly 
wound, easily excited, and angry.  His memory was unimpaired 
but he had significant problems maintaining attention and 
concentration.  It was noted that his thinking, reasoning, 
and logic were dominated by his combat experience in Vietnam.  
Although his mood was stable, the examiner observed that he 
was irritable and tense with an angry overall affect.  It was 
noted that he had inadequate impulse control, as shown by 
reported frequent outbursts of profanity and threats at 
work,while driving, and in marital matters.  The veteran 
reported nightmares, frequent awakenings, and vivid 
flashbacks of Vietnam events.  He related that he kept a 
bayonet and a large knife at bedside and spent a considerable 
amount of time acting out battles with his toy soldier and 
warship collection.  He related that he was constantly 
irritable, used profanity, and had difficulty concentrating 
at work.  He also said that his frequent rage reactions and 
emotional distance from his wife caused problems in his 
marital relationship.  The examiner noted that the veteran's 
prior diagnoses of anxiety and depression were inextricably 
interlaced with the PTSD and the entirety of his conscious 
existence was related in some way to his Vietnam experience.  
The diagnosis was PTSD, chronic, moderate, with a GAF score 
of 65.  

II.  Analysis

The veteran's claim for a rating greater than 50 percent for 
his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  The veteran's PTSD was initially evaluated under 38 
C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  The old criteria provide that a 50 percent rating is 
assigned when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to established and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1998).  The new rating criteria provide that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to evaluating 
psychiatric disabilities were revised, he is entitled to the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  

The evidence of record reflects that the veteran began 
receiving psychiatric treatment in 1991, shortly after losing 
his job as a physical fitness trainer, a position he held for 
over 7 years.  Since at least 1992 he has maintained full-
time employment as a veterans outreach counselor with the 
state.  Despite some personnel problems at that job, the fact 
remains he has maintained steady work for years.  
Notwithstanding allegations of social isolation, the evidence 
refers to the veteran having regular contact with others, 
both at work and off the job, and in 1997 he was married (a 
natural end result of normal social contact).  The veteran 
has never been hospitalized for his PTSD.  He received 
outpatient therapy for the condition for a number of years, 
but such was discontinued in 1997 (although at the 1998 VA 
examination he said he intended to resume therapy).  At the 
1998 VA examination, it was noted that he was not taking 
psychotropic medication.  The examiner described the 
veteran's PTSD as moderate, and assigned a GAF score of 65, 
which signifies only mild impairment.  

The Board notes that the focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only as it 
affects earning capacity.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126 (effective November 
7, 1996). 

Considering the evidence and the old rating criteria of Code 
9411, no more than a considerable (50 percent) degree of 
social and industrial impairment from PTSD symptoms is shown.  
In fact, it appears the veteran's social adaptation is better 
than what is contemplated by the existing rating.  Despite 
some personnel problems at work, the veteran's track record 
of steady employment for years suggests he does not even have 
considerable industrial impairment as required for the 
current rating under the old criteria.  A severe degree of 
social and industrial impairment from PTSD, as required for a 
70 percent rating under the old criteria, is not shown.  

Considering the new rating criteria of Code 9411, the 
evidence shows no more than occupational and social 
impairment with reduced reliability and efficiency and 
productivity due to such symptoms as impaired judgment, 
disturbances of mood, and difficulty in maintaining effective 
work and social relationships, and such is to be rated 50 
percent.  The extent of symptoms and the associated 
occupational and social impairment, as described in the new 
criteria for a 70 percent rating, are not demonstrated by the 
examination reports and other evidence.  

Under either the old or new rating criteria for Code 9411, 
the PTSD disability picture more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating, 
and thus a rating higher than 50 percent may not be assigned.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against a rating greater than 50 percent for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating greater than 50 percent for PTSD is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

